Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Koban et al (20150203278).
Regarding claim 1, Koban, discloses a shut-off valve for controlling flow of a pressurised gas, comprising: a body 110,210 defining a passage (vertical passage in 110,210) extending between a gas inlet channel 213 and a gas outlet channel 130; a sealing element 214 arranged to, in a first position (Fig 2), close the passage, and in a second position (Fig 3A), open the passage to allow gas to flow between the gas inlet channel and the gas outlet channel through the passage; a pin element 123-126 at least partly arranged in the passage and connected to the sealing element (in closed position); and a biasing element 216 for biasing a first (lower) end of the sealing element such that a second end (top portion) of the sealing element is in contact with the pin element, wherein, the pin element 123-126 comprises a guide (124,125) for guiding a gas flow between the gas inlet channel and the gas outlet channel when the sealing element is in the second position, the guide extending in a longitudinal direction 
As to claim 2, the pin element 123-126 comprises a restrictor 126 (depressor 126 will provide a flow restriction at beginning of travel from closed position) at a first end which is in contact with the sealing element 214.
As to claim 3, the restrictor 123 surrounds (as a round bulge surrounding the narrow portion 125) the pin element in a circumferential direction and is tapering (being a ball-like shape) in an axial direction from the first end.
As to claim 4, the body comprises an inner threading (at 123) and the pin element comprises an outer threading 123 in engagement with the inner threading of the body, and wherein rotation of the pin element in a first direction (clockwise) forces the sealing element from the first position to the second position, and rotation of the pin element in a second direction allows the sealing element to move from the second position to the first position by means of the biasing element 216.
As to claim 10, the guide (124,125) comprises a longitudinally extending recess (124 as a recess between 124,126) formed in an outer surface of the pin element, the outer surface extending between a first (lower) and a second (upper) axial end of the pin element 123-126.
As to claim 11, the gas inlet channel 213 and the passage (vertical passage) are arranged essentially perpendicular to each other.
As to claim 12, the gas outlet channel 130 and the passage (vertical passage) are arranged essentially perpendicular to each other.
As to claim 13, the gas inlet channel 213 and the gas outlet channel 130 are arranged in parallel with a distance between them, the distance being bridged by the passage (vertical passage).
As to claim 14, in making and/or using the device of Koban, for controlling flow of a pressurised gas by with the shut-off valve of claim 1, one would perform the steps of opening the shut-off valve by rotating the pin element 123-126 in relation to the body in a first direction (clockwise), thereby forcing the sealing element 214 to move from the first position to the second position and thus allowing the pressurised gas to flow between the gas inlet channel 213 and the gas outlet channel 130 through the passage (Fig 3A); and closing the shut-off valve by rotating the pin element in relation to the body in a second direction, thereby allowing the sealing element 214 to move from the second position to the first position due to the biasing element 216 and thus prevent the pressurised gas from flowing between the gas inlet channel 213 and the gas outlet channel 130 through the passage.
Claim(s) 1, 5, 6, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jenkins (0048407).
Regarding claim 1, Jenkins discloses a shut-off valve for controlling flow of a pressurised fluid, comprising: a body defining a passage (between F and C) extending between a fluid inlet channel A and a fluid outlet channel B; a sealing element K arranged to, in a first position, close the passage, and in a second position, open the passage to allow fluid to flow between the fluid inlet channel and the fluid outlet channel through the passage; a pin element P arranged in the passage and connected to the sealing element; and a biasing element O for biasing a first lower end of the sealing 
Jenkins fails to disclose the fluid as gas. The recitation “gas” is seen as intended use of fluid valve.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
As to claim 5, the body comprises an inner threading “j” and the shut-off valve further comprises a rotation spindle H in contact with the pin element P and having an outer threading in engagement with the inner threading “j” of the body, and rotation of the rotation spindle H in a first direction moves the sealing element K from the first position to the second position via the pin element P, and rotation of the rotation spindle H in a second direction allows the sealing element K to move from the second position to the first position by means of the biasing element O.
As to claim 6, a hand wheel “I” is connected to the rotation spindle “H”.
As to claim 9, a lower spindle L,Q houses the sealing element K and in connection with the biasing element O.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koban et al (20150203278) in view of Jenkins (0048407).
Koban fails to disclose the threads (at 123) as high-pitch threads. Jenkins, col 2 line 7-10, teaches a valve with high-pitch (coarse) threads so as to require a partial rotation to fully open the valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Koban with high-pitch threads as taught by Jenkins in order to valve opening by a small rotation.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (0048407).
Jenkins fails to disclose marking on hand wheel in combination with printing on valve body.  However, Official Notice is taken that using marking on hand wheel in combination with printing on valve body, for the purpose of providing visual valve position indication are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ marking on hand wheel in combination with printing on valve body in the device of Jenkins for the purpose of providing visual valve position indication as is widely known and notoriously old in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



	
	
	
	
	
	“